DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant submitted remarks in response to the latest Office action on 7 July 2022.  Therein, Applicant amended claims 2, 12, 17 and 22; No claims have been cancelled or newly added.  The submitted claims have been entered and are considered below.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 is being considered by the examiner.

Response to Amendments/Arguments
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect the new amendment of the independent claims have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5, 12, 13, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier, et al. (U.S. Patent Publication No. 2012/0316680) in view of Wang, et al. (U.S. Patent No. 1,409,276).
For claim 2, Olivier discloses a method for controlling a vehicle, comprising: receiving, by a processor of the vehicle, a plurality of images captured by an imaging device coupled to the vehicle (see para. 0021);  
receiving, by the processor of the UAV, an input signal indicating user selection of a point or a portion in at least one image of the plurality of images, the input signal including information of a point or a portion in the at least one image that is associated with the target; identifying, by the processor, the target in the at least one image of the plurality of images (see para. 0023) based on the input signal (see para. 0039, user selects part of image to select target, the robot enters the track and follow mode for the target); determining, by the processor, whether the target is a stationary target or a moving target based on analyzing the plurality of images (see para. 0023) to track the identified target in the plurality of images (see para. 0039); and automatically effecting, by the processor, movement of the vehicle based on determining the target is the stationary target or the moving target (see para. 035).  
Olivier does not explicitly disclose the invention in the context of an aerial vehicle.  However, it would have been obvious to one of ordinary skill in the art to modify Olivier to include aerial drones based on the motivation to improve how a robot is directed to move so as to maintain a relative position and orientation of the robot with respect to one or more of the tracked objects and the movement of the robot is controlled so as to avoid obstacles using the sensory data.  
Additionally, Olivier does not explicitly teach that feature point recognition is used to identify targets.  However, Olivier contemplates such aspects by disclosing the existence of sensor based object recognition techniques (see para. 0023).  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate similar recognition algorithms like feature point recognition based on the motivation to improve how a robot is directed to move so as to maintain a relative position and orientation of the robot with respect to one or more of the tracked objects.  
Alternatively, Official Notice is taken in that “feature point detection” is well known to a person of ordinary skill in the art at the time of the invention.  See Huang, et al. (U.S. Patent No. 8,699,748).   It would have been obvious to incorporate “feature point detection” into the target tracking based on the motivation to improve image-based region-of-interest (ROI) tracking technology. The tracking technology combines feature point estimation and tracking, homography transformation estimation, filtering for tracking, and outlier rejection technique to execute ROI tracking. The ROI may be a moving object, fixed background, or both.  Additionally, Oliver does not disclose the last limitation.  
A teaching from Wang discloses adjusting motion characteristics of the UAV while tracking the target according to at least one of (1) a number of times a user selects the point or the portion in the at least one image or (2) a time duration when the user selects the point or the portion in the at least one image, wherein the motion characteristics include at least one of a velocity, an acceleration, or an orientation of the UAV (see col. 36:64 to col. 37:28).  It would have been obvious to one of ordinary skill in the art to modify Oliver to include the teaching of Wang based on the motivation to improve a method for controlling an aerial system, without physical interaction with a separate remote device, based on sensed user expressions.
Regarding claim 4, the claim recites the basic functionality of feature point recognition algorithms.  It would have been obvious to one of ordinary skill in the art that using feature point recognition would extract feature points from images based on the motivation to improve how a robot is directed to move so as to maintain a relative position and orientation of the robot with respect to one or more of the tracked objects.
With reference to claim 5, Olivier further teaches determining positional information of the imaging device, the UAV, or the target based on sensing data received from one or more additional sensors coupled to the UAV (see paras. 0035-0036).   It is noted that the “or” linking the last two “determining” limitations of the claim is interpreted as presenting alternative embodiments.  Thus, under the Broadest Reasonable Interpretation principle, only one embodiment needs to be taught by the prior art.  
Claims 12 and 17 are rejected based on the citations and reasoning presented above for claim 2. 
Claims 13 and 18 are rejected based on the citations and reasoning presented above for claim 5.
With reference to claim 22, Wang further teaches adjusting a distance between the UAV and the target based on the time duration when the user selects the point or the portion in the at least one image (see col. 36:64 to col. 37:28, distance and duration).
Claims 6-11, 14-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier, et al. (U.S. Patent Publication No. 2012/0316680) and Wang, et al. (U.S. Patent No. 1,409,276) as applied to claims 2, 12 and 17 above, and further in view of Duggan, et al. (U.S. Patent Publication No. 2013/0345920).   
For claim 6, Olivier does not explicitly disclose the claimed limitation.  However, a teaching from Duggan discloses wherein automatically effecting movement of the UAV comprises: automatically switching a mode of the UAV between a plurality of modes based on determining the target is the stationary target or the moving target (see paras. 0083-0084, automatic switching between modes; para. 0085 for target); and effecting movement of the UAV based on the mode (see paras. 0085-0088).   It would have been obvious to one of ordinary skill in the art to modify Olivier to include the teachings of Duggan based on the motivation to improve a control system that supports integration of intuitive, mission-level remote commands into a UAV guidance system, thereby significantly reducing the work load on a human operator as it pertains to vehicle aviation.  
Regarding claim 7, Duggan further discloses wherein the plurality of modes comprise at least a target mode and a directional mode (see para. 0085, 0088, 0093), wherein the UAV is configured to move towards or follow the target when the mode is the target mode and the UAV is configured to move in a specific direction when the mode is the directional mode (see para. 0075, 0079, 0085, 0088).
Referring to claim 8, Duggan further teaches wherein the target mode comprises a fly-to mode and the method further comprises: automatically switching the mode of the UAV to the fly-to mode when the target is determined to be the stationary target or when a relatively direct path exists between the UAV and the target (see paras. 0083-0084, automatic switching between modes; see para. 0085, second portion of paragraph denotes moving target; thus first portion implicitly discloses non-moving target).
With reference to claim 9, Duggan further discloses wherein the target mode comprises a tracking mode and the method further comprises: automatically switching the mode of the UAV to the tracking mode when the target is determined to be the moving target or when a flight path exists between the UAV and the target that a clear line of sight is absent between the UAV and the target at one or more portions of the flight path (see para. 0085, moving target). 
	With regards to claim 10, Duggan further discloses wherein the target mode comprises a fly-to mode and the method further comprises: automatically switching the mode of the UAV to the fly-to mode when fewer than a predetermined number of obstacles and/or when fewer than a predetermined number of types of obstacles are determined to be present as the UAV is moving toward the target (see paras. 0083-0084, automatic switching between modes; see para. 0085, see para. 0058, subcomponent 130 is directional tracking; only upon detection of object does system change mode); and directing the UAV to move toward the target when the mode of the UAV is the fly-to mode, wherein the UAV is moved to a predetermined distance from the target (see paras. 0128-0129, 0247, loiter mode follows at a set distance).
	For claim 11, Duggan further discloses wherein the target mode comprises a fly-to mode and the method further comprises: automatically switching the mode of the UAV to the tracking mode when greater than a predetermined number of obstacles and/or when greater than a predetermined number of types of obstacles are determined to be present as the UAV is moving toward the target (see paras. 0083-0084, automatic switching between modes; see para. 0058, collision avoidance implies detected object); and directing the UAV to follow the target at a predetermined distance when the mode of the UAV is the tracking mode (see paras. 0128-0129, 0247, loiter mode follows at a set distance). 
	Claims 14 and 19 are rejected based on the citations and reasoning presented above for claim 6.
	Claims 15 and 20 are rejected based on the citations and reasoning presented above for claim 7.	Claims 16 and 21 are rejected based on the citations and reasoning presented above for claims 8 and 9.  

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663